EX PARTE QUAYLE
This application is in condition for allowance except for the following formal matters.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The terminal disclaimer and amendments to the drawings and specification filed on July 28, 2021 are acknowledged. After careful review of Applicant’s response, the rejections under 35 U.S.C. §§171 (for obviousness-type double patenting) and 112(a) and (b) have been withdrawn. 

Objection to the Drawings
The drawings are objected to for the following reasons:

    PNG
    media_image1.png
    756
    1003
    media_image1.png
    Greyscale
Because of a drafting error in the views. In particular, the symbolic break line shown in FIGS. 4 and 12 appears to be on the same end of the roofing deck as in the opposite side views in FIGS. 3 and 11. For accuracy, FIGS. 4 and 12 must be amended to show the break on the opposite (left) end of the roofing deck. 










When preparing new or replacement drawings, be careful to avoid introducing new matter. New matter is prohibited by 35 U.S.C. 132 and 37 CFR 1.121(f).

Objection to the Specification
The specification is objected for the following reasons:
For clarity, the descriptions of FIGS. 8 and 16 must be amended to read as follows:
--FIG. 8 is another lower right front perspective view of the roofing deck of FIG. 1, shown in an alternate configuration;--
And
--FIG. 16 is another lower right front perspective view of the roofing deck of FIG. 9, shown in an alternate configuration.--
For clarity, the feature statement reading from “In FIGS. 3-8…” to “… claimed design.” must be amended to read as follows:
--The broken lines in FIGS. 8 and 16 showing a roofing deck assembly represent environmental subject matter only and form no part of the claimed design. 
In FIGS. 3-8, 11-16, the ROOFING DECK is shown with a symbolic break in its length, the appearance of any portion of the ROOFING DECK extending beyond the symbolic break forms no part of the claimed design.--
Conclusion
The drawings and specification are objected to for the reasons set forth above.

Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LLORELYS MARTINEZ whose telephone number is (571)272-7756.  The examiner can normally be reached on Monday through Friday, 7am until 4pm (EST). Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, George Bugg can be reached on (571)272-2998.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or (571)272-1000.

/LLORELYS MARTINEZ/Primary Examiner, Art Unit 2911                                                                                                                                                                                                        Date: September 8, 2021